Citation Nr: 1800613	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Propriety of the reduction from a 10 percent rating to a noncompensable rating for right knee laxity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to September 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

The evidence does not show an improvement in the right knee laxity.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's right knee laxity from 10 percent to noncompensable effective September 6, 2012 was improper.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends the reduction of his rating for right knee laxity from 10 percent to noncompensable effective September 6, 2012 is improper.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons for the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2017).

Here, the evidence reflects that the Veteran filed a claim for an increased rating for his right knee disability in July 2012.  The Veteran underwent a VA examination in September 2012, and in October 2012 the RO issued a rating decision that, in part, reduced the Veteran's 10 percent rating for right knee laxity from 10 percent to noncompensable effective September 6, 2012.  The October 2012 rating decision also granted an increased evaluation for the lumbar spine to 40 percent effective July 27, 2012.  Thus, despite the reduction, the overall disability rating after the reduction of 50 percent is still higher than the 40% the Veteran had prior to the October 2012 rating decision.  Accordingly, full notice under 38 C.F.R. § 3.105 was not required.  Accordingly, the Board finds that the proper procedure was followed for making a rating reduction in this matter.  VAOPGCPREC 71-91 (Nov. 1991).

Prior to reducing a Veteran's disability rating, however, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993). These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  In any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342 (2000). A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288 (1999).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344. These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve. In this case, the 10 percent rating assigned to the right knee laxity had been in effect since 2004. As such, the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings apply.

The provisions of 38 C.F.R. § 3.344 (a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete"; (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction"; (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life." Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 3.344 (a)).

In this case, the RO granted service connection for right knee laxity in a May 2005 rating decision.  It was evaluated as 10 percent disabling under Diagnostic Code 5257.  The Board notes that the Veteran is also service-connected for the right knee patellofemoral pain syndrome with degenerative changes and scar and is evaluated under diagnostic code 5260-5010 for limitation of motion and arthritis.  The rating for that disability was not reduced and accordingly to the extent to which the Veteran has limited motion it will not be discussed herein.

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71a. Diagnostic Code 5257 rates on subluxation or lateral instability.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.  "Subluxation" is "incomplete or partial dislocation." Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999). "Instability" is a "lack of steadiness or stability." Dorland's Illustrated Medical Dictionary 944 (32nd ed. 2012). Functional instability is the "inability of a joint to maintain support during use." Id.   

In granting the 10 percent disability the rating decision specifically cited to the objective findings reported on the VA examination reflecting a 1+ positive Lachman's sign suggesting slight degree of anterior cruciate ligament stability.  The September 2009 rating decision continued the 10 percent evaluation citing to a September 2009 VA examination that indicated no varus or valgus instability and negative Lachman, McMurray and AP drawer tests.  The rating decision indicated that as there was a likelihood of improvement the assigned evaluation was not considered permanent and was subject to a future review examination.  

In reducing the rating, the RO relied upon a September 2012 VA examination that also noted no objective findings of subluxation or instability.  Significantly, none of the rating decisions cite to or even mention the lay reports of symptoms or discuss any VA treatment records.

In reviewing the record, however, the Board finds that there has been no sustained improvement.  During the initial December 2004 examination the Veteran described pain with running, stooping, squatting and kneeling or lifting heavy weights.  He also described pain when negotiating stairs and did not wear an immobilizing brace but did use an ace bandage.  As noted above, the Lachman's test was 1+ and other stability tests were negative.

During the September 2009 VA examination the Veteran described bilateral knee pain that increased with walking or carrying items.  There was stiffness in the morning.  He denied locking but reported the left knee gave out once or twice and he has fallen because of it.  He did not report such giving out of the right knee. He denied using assistive devices or braces. 

In July 2012 statement the Veteran reported recently having surgery on the right knee in April 2012. 

The September 2012 VA examination noted that the right knee pain had deteriorated after retirement and further noted the Veteran underwent arthroscopic meniscectomy and debridement in 2012 and was further scheduled for therapy.  The Veteran described swelling of the knee, cracking, popping, and an inability to squat or kneel.  He indicated uneven ground and inclines bothered him and he reported using both a brace and a cane.  He described a feeling of weakness and giving way, greater on the right and reported that descending stairs was more bothersome than ascending stairs.  Although the objective testing was normal, the Board finds it significant that in discussing the use of assistive devices the examiner reported the regular use of a brace and occasional use of a cane and indicated the Veteran "uses assistive devices to improve stability improve ambulation and decrease discomfort." 

VA treatment records in July 2011 reflect the Veteran complained of right knee pain that has been worsening since the last few years. VA treatment record confirms the Veteran underwent a right knee arthroscopy with meniscotomy in April 2012.  The preoperative report noted that he described a 10 month history of right anterior medial knee pain that increased with weight bearing, pivoting and stairs and indicated he had failed conservative therapy of physical therapy medication and patches.  Preoperative objective findings noted mild effusion, tenderness to palpation.  The knee was stable on varus and valgus stress test and was negative on anterior and posterior drawer.  The Veteran had a 1A Lachman which was symmetric and a positive McMurray with pain, especially with varus stress and external rotation.  The record further reflects he was seen at VA for post-operative care in June 2012 and was noted to be recovering well from surgery. Physical examination at that time noted that crepitus was heard.  July 2012 record reflect right knee popping and clicking and indicated he had to be careful with twisting.  There was mild edema around the right knee surrounding the patella and some crepitus.  The assessment noted that he would benefit from skilled physical therapy to address bilateral knee pain and instability.  The April 2012 operative report noted the right knee pain had been progressively worsening for the prior six months and even reported using a cane.  He reported that pain was worse with stair activity, side-to side or pivoting movement.  

In an April 2014 statement the Veteran reported continued pain of the knee, especially while walking, using stairs or ladders.  He indicated that without the unloading brace for added support he had to be careful when pivoting or walking on uneven ground.  He described occasional popping and clicking and indicated he could not perform side to side movement.  

In sum, the medical evidence does not show a sustained improvement in the right knee laxity. Admittedly, the objective finding of a positive Lachman's was not demonstrated on the 2009 or 2012 VA examinations.  However, under the law, all of the evidence of record must reflect a sustained improvement.  As outlined above a full review of the evidence actually reflects the right knee worsened to the point that the Veteran underwent surgery.  The Veteran has consistently described increased pain and difficulty with weight bearing, stairs and side-to-side motions all of which suggests continued stability problems.  Furthermore, a presurgical record, just months before the reduction, noted a positive Lachman's test.  The surgical records noted the Veteran would benefit from physical therapy to improve the Veteran's stability.  Additionally, the 2012 VA examination which the RO relied on to reduce the rating, noted that the Veteran used two different assistive devices because of continued instability.  

In claims seeking restoration of a reduced benefit, the central question is not whether the schedular criteria for a particular rating are met (as in a claim for increase), but whether the criteria for reduction were met. See, e.g., Peyton v. Derwinski, 1 Vet. App. 282 (1990). With all due respect for the decision of the RO, and understanding the basis for that decision, the Board nevertheless finds that standard has not been met here. Rather, in comparing the symptoms and 2005 VA examination which formed the basis of the original grant to 10 percent with the symptoms noted on the 2012 VA examination, the evidence is in relative equipoise as to whether there has been an actual improvement. The Board finds that the reduction in rating from 10 percent to 0 percent was improper and that the 10 percent evaluation for right knee laxity is restored.


ORDER

Restoration of a 10 percent rating for right knee laxity is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


